+

©

 

AO 2458 (Rev. 02/08/201 9) Judgment in a Criminal Petty Case (Modified) : : . Page | of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
| United States of America JUDGMENT IN A CRIMINAL CASE

“¥y, , - (For Offenses Committed On or After November 1, 1987)

Jesus Joaquin Sanchez-Juarez Case Number: 3:19-mj 23471

Carolyn L Oliver

Defendant's Attortey

 

 

cme?
REGISTRATION NO. 87803298 FILE iD

‘THE DEFENDANT: | AUG 26 20:9 -
RI pleaded guilty to count(s) 1 of Complaint

 

 

 

CLERK LIS’ CHSPRICT ¢ SOURT

  

 

 

 

 

 

LI was found guilty to count(s) | SQUTHES NY OS TRICT OF A Geoenta
after a plea of not guilty. . Pectin ces en enereeat tears wn EPUTY |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section . Nature of Offense . Count Number(s)
- 8:1325 ILLEGAL ENTRY (Misdemeanor) l
[7 The defendant has been found not guilty on count(s)
“] Count(s) oo _- + dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
oy

/ “)
Oo TIME SERVED i AU days

 

& Assessment: $10 WAIVED EH Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

CL] Court recommends defendant be deported/removed with relative, charged in case

 

If IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the o court and

. United States Attorney of any material change in the defendant's economic circumstances.

‘Monday, August 26, 2019
Date of Imposition of Sentence
j fy

Received “i if We

DUSM . HONORABLE ROBERT N. BLOCK.
UNITED STATES MAGISTRATE JUDGE

  

Clerk’s Office Copy | 5 3:19-mj-23471

 

 

 
